Citation Nr: 9902679	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased disability evaluation for 
spondylolysis of the lumbar spine, currently evaluated as 
20 percent disabling.

2. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from November 1975 to 
April 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions dated in September 1996 and 
May 1997 by the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellants spondylolysis of the lumbar spine is 
manifested by subjective complaints of muscle spasms, 
numbness and chronic pain and is not productive of symptoms 
analogous to severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.

2.  The appellant was born in July 1955.

3.  He reported that he completed high school and has 
additional technical training as an automobile mechanic.

4.  The appellants only service-connected disability is 
spondylolysis of the lumbar spine, rated 20 percent 
disabling. 

5.  The appellants service-connected disabilities are not 
shown to be of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 20 percent for lumbar spondylolysis are not met.  
38 U.S.C.A. §§ 1155 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5293 (1998).

2. The criteria for a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellants claims to an 
increased disability evaluation for lumbar spondylolysis and 
a total disability evaluation for compensation purposes based 
upon individual unemployability to be well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual and Procedural Background

Review of the record reveals that the RO granted service 
connection for lumbar spondylolysis in March 1978 and 
assigned a noncompensable disability evaluation effective 
from April 8th, 1977.  The rating board noted that the 
appellant developed low back pain in 1976 after carrying tank 
ammunition.  In June 1976, x-ray examination revealed 
spondylolysis at L5, bilaterally.  He subsequently was 
discharged from the service.  On VA examination in January 
1978, the appellants demonstrated full range of motion in 
the lumbar spine.  However, some tightness of the 
paravertebral muscles to palpation was noted, but there was 
no acute spasm.  The examiner commented that all orthopedic 
tests failed to refer pain specifically except for discomfort 
in the right buttock when the right hip or knee was flexed on 
the chest.  There was tenderness over the spinous processes 
without radiation and pressure.  X-ray examination confirmed 
the presence of lumbar spondylolysis and the diagnoses was 
low backache without obvious orthopedic explanation.

In June 1986, the RO assigned a 10 percent disability 
evaluation for the appellants spondylolysis of the lumbar 
spine with characteristic pain on motion, effective from 
January 17th, 1986.  The rating board noted that on VA 
examination in January 1986, physical examination revealed no 
muscle spasm and no sign of slippage.  However, the examiner 
reported an assessment of chronic low back pain probably due 
to spondylolysis.  On subsequent examination in March 1986, 
there was tenderness to palpation over the right sacral area 
and the appellant reported that his symptoms increased in 
severity with exercise.  Based upon these findings, the 
rating board concluded that the appellants low back 
disability included characteristic pain on motion and as such 
warranted a compensable disability evaluation.

In December 1988, the Board found that the appellants low 
back disability more nearly approximated the criteria for a 
20 percent disability evaluation.  In March 1989, the RO 
implemented the Boards decision and assigned the 20 percent 
evaluation effective from July 1st, 1987.  In the 1988 
decision, the Board concluded that the appellants low back 
disability was manifested by moderate limitation of motion, 
tenderness, positive straight leg raising on the right and 
absent deep tendon reflexes in both knees.

The 20 percent disability evaluation has been carried forward 
to the present appeal.

In December 1996, a magnetic resonance imaging (MRI) study of 
the appellants back was completed.  The diagnostic 
impression was moderate spinal stenosis at L4-5, mild at L3-4 
as a result of diffuse disc bulge, congenital shortening of 
the pedicles and hypertrophy of the ligamentum flavum.  There 
was no evidence of focal disc protrusion to indicate disc 
herniation.  

In January 1997, a computerized tomography (CT) scan of the 
appellants lumbar spine revealed mild circumferential 
bulging of the disc material at the L3-4 interspace.  The 
spinal canal and neural foramina at L3-4 appeared 
unremarkable; however, there was mild bulging of the disc 
material at the L4-5 interspace.  There was some narrowing of 
the spinal canal at the L4-5 interspace.  Moderate 
circumferential bulging of disc material was noted at the L5-
S1 interspace with annular calcification.  The spinal canal 
and neural foramina at the L5-S1 interspace appeared 
unremarkable.

In September 1997, the appellant offered testimony at a 
hearing before a Hearing Officer.  He reported that he had 
changed his back brace twice over the years and that he wore 
the brace all of the time.  He noted that his last permanent 
employment was in 1995 in a factory.  He stated that while he 
was currently employed as a painters helper, the job was 
seasonal in nature and as such, was temporary.  With regard 
to his symptoms, he indicated that he experienced shooting 
pain in his legs and that he had muscle spasms, numbness and 
chronic pain in the low back.  He further testified that the 
pain increased with activity and that it was worse on the 
right side.  

VA outpatient treatment reports dated in 1996 and 1997 
document the appellants continuing complaints of low back 
pain.  These reports further reflect that the appellants 
lumbar spine demonstrated full range of motion with pain and 
no additional significant objective findings.  In May 1997, 
it was noted that the appellants pain had improved with a 
change in medication.

In October 1997, a VA examination was conducted.  The 
appellant reported that he had constant pain in the right 
lower back for the past 20 years.  He indicated that the pain 
radiated down the posterior aspect of the right thigh to the 
knee with intermittent numbness in the right foot and the 
lateral aspect of the right thigh.  There were no reports of 
sphincter dysfunction and the appellant indicated that he 
might be able to walk a mile, but does not ever do so.

On physical examination the appellant was considered to be 
very muscular and well developed.  His gait was normal and he 
stood erect with a level pelvis and no detectable scoliosis.  
The lumbar range of motion was forward flexion to 35 degrees, 
extension to 20 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 25 degrees.  The examiner indicated 
that the normal range of motion was forward flexion to 60 
degrees, extension to 25 degrees and lateral flexion to 25 
degrees.  Axial compression caused no pain and simulated 
rotation which involved no stress to the back caused low back 
pain.  The appellant reported tenderness of the spinous 
process of L5.  Straight leg raising on the right caused low 
back pain at 70 degrees without sciatica and was painless on 
the left to 90 degrees.  Deep tendon reflexes were active in 
the ankles and absent in the knees, bilaterally.  The 
appellant could walk on his heels and toes without difficulty 
and could squat and arise without assistance.  There was no 
evidence of motor weakness or sensory loss and there was no 
evidence of atrophy.  X-ray examination revealed some 
narrowing of the posterior portion of the L5-S1 disc with 
osteophytes anteriorly.  The remaining discs were of normal 
height with no osteophyte formation.  The impression was 
degenerative disc disease of the lumbar spine.  The examiner 
further commented that in a patient whose other responses are 
anatomically inconsistent, voluntary restriction of motion 
should be strongly considered.  It was further noted that x-
ray changes such as those found on examination are seen in 40 
percent of adults over 35 years in age and in this case, 
there is poor correlation with the reported symptoms.

In July 1998, VA conducted electromyography (EMG) and nerve 
conduction velocity (NCV) studies which revealed that both 
muscles and nerves of the lower extremities tested within 
normal limits.

In September 1998, VA orthopedic and neurologic examinations 
were conducted.  On orthopedic examination, the appellant 
reported that his pain was terrible and that he wore a 
lumbosacral corset during his waking hours.  He indicated 
that any movement caused lower back pain and that he had been 
inactive due to the pain.  On physical examination, the 
appellant was noted to walk with a normal gait.  He sat in a 
chair comfortably and was able to take off and put on his 
shoes comfortably.  He had normal posture and was able to 
roll his slacks up well, bringing his feet up which involved 
stretching the lumbosacral spine muscles and nerve roots.  He 
was able to stand with good balance and without any 
discomfort.  He could stand on his toes; however, when asked 
to walk on his heels and toes he stated that he had severe 
lower back pain.  He was reluctant to perform the range of 
motion examination and initially for lumbosacral flexion bent 
to 45 degrees.  He suddenly reported that thats where he 
would have pain and from then on he said he would have pain 
if he did any additional movements.  Obvious guarding was 
noted and with limited effort lumbosacral flexion was to 40 
degrees, extension to 15 degrees, lateral flexion to 15 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  He reported that flexion and extension were the 
most painful movements.  Once the range of motion examination 
was completed, his movements were not as restricted.  He was 
able to sit up on the examination table without difficulty 
and straight leg raising was negative even with dorsiflexion 
of the ankles, while seated.  While supine, straight leg 
raising was negative on the left and positive for lower back 
pain after the right lower extremity was raised to 70 
degrees.  On passive examination the examiner was able to 
move the right lower extremity to 85 degrees without any 
radiation of pain.  Abduction of the hips was within normal 
limits and strength was normal.  The appellant did not have 
any difficulty getting off of the examining table and he put 
his shoes and socks on without any discomfort.  There was 
only mild tenderness on the L5 spinous process and the 
vertebral area and mild paraspinal tenderness at the L4-5, S1 
area on the right side.  No Patricks sign was elicited and 
there was no tenderness in the sacroiliac area or over the 
hips.  The diagnosis was chronic pain syndrome and 
lumbosacral spondylosis.  The examiner commented that:

The patients (appellants) symptoms and 
behavior were inconsistent with any 
particular nerve root compression, 
however, considering the findings of the 
MRI and the nature of his chronic pain, I 
tend to feel that he may not be able to 
obtain or maintain gainful employment in 
heavy manual labor work.  However, he 
appears to have potential, to go through 
some vocational training to obtain 
employment in a sedentary occupation.  He 
does not seem motivated, though, 
continuously complaining of pain and pain 
due to his service-connected injury.  
With his inconsistent symptomatology and 
signs of the examination, I suggest 
psychology evaluation.

On neurological examination, his lower extremities were noted 
to be symmetrical.  He reported discomfort from the right 
foot extending to the low back which was considered to 
prevent the appellant from exerting himself maximally when 
asked to resist the examiners movements.  The examiner 
indicated that there was no significant motor loss; however, 
straight leg raising on the right was positive.  There were 
no sensory abnormalities in the lower extremities and his 
gait was considered to be normal.  He was noted to get up and 
down slowly guarding his back and the Romberg test was 
negative.  Deep tendon reflexes were 2+ in both ankles and 1+ 
in both knees.  The impression was mild neurologic deficits 
essentially confined to a positive straight leg raising sign 
on the right side.  The examiner further commented that the 
appellant had chronic low back pain and was not functioning 
well secondary to his pain.

II.  Analysis

Increased Disability Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In this case, 
the Board places particular emphasis upon the findings noted 
on VA examinations conducted in October 1997 and September 
1998.

The appellants low back disability, spondylolysis of the 
lumbar spine, is currently evaluated as 20 percent disabling 
pursuant to Diagnostic Code 5293, which provides, in 
pertinent part, that symptoms analogous to a severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief warrant a 40 percent disability 
evaluation.  Symptoms analogous to a pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief 
warrant a 60 percent disability evaluation.  The 20 percent 
evaluation currently in effect is applicable when the 
syndrome is moderate, with recurring attacks.  38 C.F.R. 
§ 4.71a, Diagnostic code 5293 (1998).

After review of the evidence of record and careful 
consideration of the diagnostic criteria, the Board concludes 
that the appellants low back disability is appropriately 
evaluated at the 20 percent level.  Objective medical 
findings on VA examinations in October 1997 and again in 
September 1998 fail to demonstrate the presence of symptoms 
consistent with a severe intervertebral disc syndrome.  On 
neurological examination in October 1997, the examiner 
commented that the appellants neurologic examination was 
essentially normal with the exception of a very equivocal 
straight leg raising sign on the right.  In September 1998, 
the same examiner stated that the appellants neurological 
deficits were mild and essentially confined to a positive 
straight leg raising sign on the right.  The Board notes that 
on EMG/NCV studies conducted in July 1998, the neurological 
status of the appellants lower extremities was within normal 
limits.  On orthopedic examination in October 1997, the 
examiner reported limitation of lumbar spine motion but 
commented that the appellants responses on examination were 
anatomically inconsistent and that voluntary restriction of 
motion should strongly be considered.  It was further noted 
that findings such as those on x-ray examination were seen in 
40 percent of adults over the age of 35 and that there was a 
poor correlation between the appellants x-ray findings and 
his reported symptoms.  In September 1998, the examiner 
commented that the appellants symptoms and behavior were 
inconsistent with any particular nerve root compression.  
However, the examiner further indicated that considering the 
findings on MRI and the nature of his chronic pain, the 
appellant may not be able to obtain or maintain gainful 
employment in heavy manual labor work.  

The appellants testimony and contentions regarding the 
severity of his low back disability have been carefully 
considered and the level of reported pain attributable to 
that disorder is acknowledged.  However, these assertions are 
found to be outweighed by the objective medical evidence of 
record which fails to document findings such to support an 
increased disability evaluation.  There simply is no 
objective basis within the record to conclude that the 
appellants lumbar spondylolysis is productive of symptoms 
analogous to a severe intervertebral disc syndrome.  In this 
case, the Board believes the appellants reported pain and 
the functional impairment attributable to that pain 
essentially serves to support the current 20 percent rating 
but does not provide a basis for an evaluation in excess of 
that rating in the absence of additional objective findings 
of pertinent pathology.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

Accordingly entitlement to an increased disability evaluation 
for spondylolysis of the lumbar spine is not warranted.

In reaching the above conclusion, the Board has considered 
all potentially applicable Diagnostic Codes; however, since 
there is no evidence of a vertebral fracture with residual 
demonstrable deformity or bony fixation of the lumbar spine, 
Diagnostic Codes 5285 and 5289 are not for application.  
Furthermore, the record does not document symptoms compatible 
with a lumbosacral strain such to provide for evaluation 
pursuant to Code 5295 and, in light of the anatomically 
inconsistent nature of the findings on VA examinations in 
1997 and 1998 and the presence of voluntary restriction of 
motion, findings regarding limitation of motion are not 
deemed to be probative of the level of severity of the 
appellants low back disability and as such, Code 5292 is not 
for application.

Extraschedular Consideration

It is noted that the RO did consider referral of this issue 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1998) and concluded that such referral was not 
required.  The Board agrees.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, 9 Vet. App. at 339.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1) (1998).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  An increased rating is 
provided for certain manifestations of the service-connected 
low back disability, but the medical evidence reflects that 
those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his low back disability.  Thus, in the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate, there is no basis for referral to 
the Director, Compensation and Pension Service.

Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (1998).  However, all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  The rating board should submit to 
the Director, Compensation and Pension service, for extra-
schedular consideration, cases in which veterans are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth above.  
38 C.F.R. § 4.16(b) (1998).

In this case, the undersigned notes that the appellants 
disability evaluation is 20 percent and that the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a) (1998), are not met.  
However, the appellant contends that his unemployment is the 
result of his service-connected back disability and argues 
that this disability has interfered with his employment in 
his field as an automobile mechanic.

After review of the evidence of record, the undersigned 
concludes that entitlement to a total disability evaluation 
for compensation purposes based upon individual 
unemployability has not been shown.  The evidence of record 
does not demonstrate that the appellants service-connected 
back disability alone precludes him from substantially 
gainful employment.  In reaching this conclusion, careful 
consideration has been given to the entire record.  While the 
appellant contends that he can no longer work as an 
automobile mechanic and that the VA examiner in September 
1998 indicated that he may not be able to work in a heavy 
manual labor position, the VA examiner further noted that the 
appellant could perform in a sedentary occupation.  

Further review of the record reveals no additional evidence 
which supports the conclusion that the appellants service-
connected disability renders him unable to obtain gainful 
employment.  In fact, the record as a whole does not reflect 
any evidence which specifically identifies that the appellant 
is unemployable due solely to his service-connected 
disability.  In this regard, the appellant reported that he 
was laid off from his last job and did not leave as a 
result of his disability.    

It is significant to note that the record does not reflect 
any recent periods of hospitalization for his service-
connected low back disability.  Nor is it shown that there is 
evidence of marked interference with employment characterized 
by periods of unemployment attributable solely to that 
disability.  38 C.F.R. § 3.321(b)(1) (1998).  Although the 
appellants service-connected low back disorder is 
significant such as to limit his occupational opportunities, 
it is not shown to be of such severity as to preclude some 
form of sedentary employment which does not entail extensive 
physical exertion.  In Van Hoose  v. Brown, 4 Vet.App. 361 
(1993), the United States Court of Veterans Appeals indicated 
that: 

For a veteran to prevail on a claim based 
on unemployability, it is necessary that 
the record reflect some factor which 
takes the claimants case outside of the 
norm of such veteran.  See C.F.R. §§ 4.1, 
4.15 (1992).  The sole fact that a 
claimant is unemployed or has difficulty 
obtaining employment is not enough.  A 
high rating in itself is a recognition 
that the impairment makes it difficult to 
obtain and keep employment.  The question 
is whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

In view of the above, and the fact that there is no evidence 
to establish unusual or exceptional circumstances beyond what 
is contemplated by the current 20 percent disability 
evaluation, as noted above, the Board concludes that the 
evidence of record does not establish that the appellant is 
incapable of performing the physical and mental acts required 
by employment due solely to his service-connected disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).









	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
